Title: Agreement with John H. Craven, 22 August 1800
From: Jefferson, Thomas
To: 


The sd Thomas leases for 5. years to the sd John H. Craven five fields of land of his tract on the West side of the Rivanna of one hundred acres each cleared & to be cleared, the names of which fields are specified in a paper in the hand writing of the said Thomas delivered to the sd Craven; & also forty five negroes whose names are also specified in a paper in the hand writing of the sd Thos. delivered to the sd John H. Craven. The sd Thos. will sow for the sd John H. this fall one hundred acres of wheat, where he has corn & tobo. now growing; he will deliver to him all his stock of cattle & hogs, attached to the premisses, all the workhorses, such of the mules as are not wanting for himself; corn & fodder as to be hereafter more particularly fixed, prepare a house for him, & in the course of the winter remove the negro houses to a place to be agreed on.
The sd Craven will pay the sd Thomas annually a rent of three hundred & fifty pounds Virginia currency, deducting the first year fifty pounds in lieu of another hundred acres of wheat which ought to be sown, but cannot; he will observe respecting the lands & their culture the general covenants contained in the leases of the sd Thomas to mr Peyton & to John & Reuben Perry, and the conditions annexed to those leases: with respect to the negroes he will feed & clothe them well, take care of them in sickness, employing medical aid if necessary: he will in the last year of the lease sow two hundred acres of wheat where the sd Thomas shall direct, the sd Thos. finding seed for one hundred thereof, he will restore horses, mules, cattle, hogs, houses & fences equal in value to those he shall have recieved, both to be estimated by men mutually to be chosen. should the negroes be treated with unreasonable severity, or not be reasonably taken care of, the sd Thomas shall have a right to refer it to mutual arbiters whether the lease shall not be determined and the conditions on which. he reserves the right of passage to & from his house along the usual roads. this lease to commence on New Year’s day ensuing. In witness whereof the parties have hereto set their hands this 22d. of August 1800.

Th: Jefferson
Jno H Craven




WitnessTh: M. Randolph


Philip  Darrell



